[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Claiming that his sentence is illegal and that it has resulted in consecutive rather than concurrent confinement, the petitioner seeks a writ of habeas corpus and a reduction in the time of his sentence. The respondent has moved to dismiss the action.
In order for the court to exercise its judicial powers, an actual case or controversy must exist at each stage of the review not only at the time the petition is filed. Mawhinney v. Henderson, 542 F.2d 1, 2
(2nd Cir. 1976).
In this case, petitioner has been released from custody and his claim is moot.
Accordingly, the motion to dismiss is granted.
Joseph J. Purtill, Judge Trial Referee